Citation Nr: 9925794	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left wrist fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for left knee and leg 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to an increased rating for 
postoperative residuals of a left wrist fracture is addressed 
in the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is productive of 
moderate limitation of lumbosacral spine motion.

3.  The veteran's left knee and leg disability is manifested 
by left knee pain, tenderness and weakness, with slight 
limitation of left knee motion.





CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998).

2.  The criteria for a 10 percent evaluation for left knee 
and leg disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran's 
representative, in April 1997, requested that the case be 
remanded with respect to the issue of entitlement to an 
increased rating for low back disability in order to obtain 
service medical records for the period between 1967 and 1970.  
The Board points out, however, that even assuming that the 
veteran's service medical records are incomplete, the report 
of his examination for discharge is on file and the record 
reflects that the veteran was afforded a VA examination of 
his low back disability within three months of service 
discharge.  In any event, the Board points out that as 
entitlement to compensation has already been established and 
only an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  As any additional 
service medical records would be of marginal probative value 
in determining the current severity of low back disability, 
the Board concludes that a remand of the case for the purpose 
of obtaining any additional service medical records is not 
warranted.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's low back and left knee and leg disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to these 
disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).

Factual background

On file are VA treatment reports for 1992 to September 1996 
which show some complaints of low back and left knee 
problems.  A June 1996 treatment note documents that the 
veteran presented with complaints of left knee pain producing 
a limp.  X-ray studies of the left knee initially showed a 
questionable nondisplaced fracture involving the medial 
tibial condyle, but repeat X-ray examination performed later 
that day showed no signs of fracture.  The records also show 
that the veteran was on medical leave at various times 
between 1994 and 1996, although associated primarily with his 
service-connected left wrist disability and with numerous 
nonservice-connected disabilities.

The veteran was afforded a VA examination in April 1995.  At 
that time he reported experiencing nonradiating low back 
pain.  On physical examination, no postural abnormality or 
fixed deformity was identified, and the veteran's low back 
musculature was described as good.  Range of lumbar spine 
motion testing disclosed forward flexion to 90 degrees, 
backward extension to 20 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 40 degrees, 
bilaterally.  There was minimal objective evidence of pain on 
motion, as well as pain to palpation.  Sensory and motor 
examinations were intact and no evidence of neurological 
involvement was identified.  X-ray studies of the lumbosacral 
spine were negative and the veteran was diagnosed with low 
back pain or strain.  

With respect to his left knee and leg disability, the veteran 
reported the presence of left knee and hip pain with 
prolonged standing or walking.  Physical examination 
disclosed the absence of any left knee instability, 
subluxation, swelling, deformity, nonunion or malunion, or 
effusion, and examination of the left hip was normal.  Range 
of left knee motion testing disclosed flexion to 130 degrees 
and extension to 0 degrees; there was full range of left hip 
motion.  X-ray studies of the left knee, hip and femur were 
normal, without evidence of recent fracture, dislocation or 
other abnormalities.  The veteran was diagnosed with left 
knee quadriceps tendonitis. 

On file is a Health Status Report of Fitness for Duty for the 
CP Rail System, dated in August 1996 and prepared by a 
physician.  While the physician placed restrictions on the 
veteran's capacity to lift, carry, bend, stoop, push, pull or 
climb, or to operate moving equipment, this was due to 
anticipated surgery for internal fixation of the left wrist.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1996, at which time he complained of low 
back and left knee pain with normal activities.  He testified 
that prolonged sitting would bother his left leg and that he 
would experience discomfort while driving a car.  He also 
reported that his left knee would become numb with squatting 
or if he remained in one position for any length of time.  He 
testified that he experienced pain and stiffness from his 
left ankle to his knee, and that his left knee occasionally 
would make popping noises.  He reported experiencing 
difficulty with traversing stairs.  With respect to his low 
back, he reported that he would experience swelling of the 
back and pain radiating to his legs.  The veteran indicated 
that although he had worked for a railroad company for 15 
years as a train clerk, and was still technically employed, 
he was not working secondary to anticipated surgery on his 
left wrist.

The veteran was afforded a VA examination in July 1997, at 
which time he complained of low back pain and stiffness with 
bending and prolonged standing or sitting, as well as with 
lifting over 50 pounds.  Physical examination disclosed that 
the veteran walked well, stood erect, and did not limp.  
Range of lumbar spine motion testing disclosed forward 
flexion to 90 degrees, backward extension to 25 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
30 degrees, bilaterally; the veteran exhibited pain in each 
of the above planes of motion.  With respect to the maximum 
range of lumbar spine motion the veteran could accomplish 
before experiencing pain, the veteran exhibited forward 
flexion to 55 degrees, backward extension to 20 degrees, 
lateral flexion to 20 degrees, bilaterally, and rotation to 
25 degrees, bilaterally.  No muscle spasms or localized 
tenderness was identified.  The examiner reported that with 
repeated motion of the lumbar spine, the veteran's range of 
lumbar motion due to fatigue, weakness and painful motion in 
use included forward flexion to 80 degrees, and extension to 
15 degrees.  The veteran was able to squat and bend, and to 
stand on each leg alternatingly, without difficulty.  X-ray 
studies of the lumbosacral spine were essentially normal.

With respect to his left lower extremity, the veteran 
complained of left knee pain and hip stiffness.  He reported 
that his left leg sprained often, and that he experienced 
pain and swelling when stepping over curbs or climbing 
stairs.  Physical examination disclosed the presence of 
localized tenderness of the left knee.  On range of left knee 
motion testing, the veteran exhibited flexion to 140 degrees 
and extension to 0 degrees, with pain. With respect to the 
maximum range of left knee motion the veteran could 
accomplish before experiencing pain, the veteran exhibited 
flexion to 130 degrees and extension to 5 degrees.  Pain and 
weakness of the muscles on repeated muscle reports was 
identified, resulting in limitation of flexion to 150 degrees 
and of extension to 5 degrees.  No instability or laxity of 
the left knee was identified.  The veteran exhibited full 
range of left hip motion without pain.  Lower extremity 
strength was 5/5, without any evidence of atrophy or 
localized tenderness.  X-ray studies of the left knee were 
normal.  Reflexes were physiological with no pathological 
reflexes noted and neurological examination was grossly 
intact. 

With respect to flare-ups, the veteran reported that his 
symptoms worsened with cold weather changes.  He indicated 
that his symptoms were more painful at those times and were 
not relieved by medication.  The veteran was diagnosed with 
low back pain secondary to lumbosacral strain, and with left 
knee pain secondary to sprain.

Analysis

I.  Low back disability

Briefly, as was noted in the Introduction, the veteran's 
service ended in April 1971.  In September 1971, service 
connection was granted for low back disability, evaluated as 
noncompensably disabling.  In June 1998 the evaluation 
assigned the veteran's low back disability was increased to 
10 percent disabling.  This evaluation has remained in effect 
since that time. 

The RO rated the veteran's low back disability as 10 percent 
disabling under Diagnostic Code 5295.  Under that code, a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  A 40 percent rating is appropriate for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent rating is appropriate for 
slight limitation of lumbar spine motion, a 20 percent rating 
is warranted for moderate limitation of motion, and a 40 
percent rating is appropriate for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A 10 percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is appropriate for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case, the Board finds that the impairment occasioned 
by the veteran's low back disability more nearly approximates 
the criteria for a 20 percent rating for moderate limitation 
of lumbar spine motion.  Although the veteran exhibited good 
range of lumbosacral spine motion at his April 1995 VA 
examination, evaluation nevertheless demonstrated the 
presence of objective evidence of pain and tenderness to 
palpation of the lumbar spine.  Moreover, the veteran clearly 
evidenced significant limitation in his range of lumbosacral 
spine motion on VA examination of July 1997 secondary to 
pain.  However, X-ray studies of the lumbosacral spine are 
negative for significant abnormalities, and
the veteran is not shown to exhibit any postural 
abnormalities, fixed deformities or muscle spasms, or any 
gait abnormalities attributable to his low back disability.  
The record reflects that the veteran maintains normal lower 
extremity strength and reflexes, without evidence of 
neurological involvement, and he is able to squat and bend 
without difficulty. 

In light of the findings on examination and the documented 
evidence of pain associated with range of lumbosacral spine 
motion, the Board concludes that the veteran's low back 
disability is productive of moderate limitation of motion 
under DC 5292, and therefore warrants a 20 percent 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as there is no objective evidence of weakness, 
fatigability, incoordination or other functional impairment 
associated with the veteran's low back disability, the Board 
is of the opinion that the limitation in the veteran's 
lumbosacral range of motion does not more nearly approximate 
severe than moderate.  In addition, in light of the absence 
of listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or other indications of more than moderate 
lumbosacral strain, and in the absence of evidence of 
intervertebral disc syndrome, the Board concludes that a 40 
percent rating under either DC 5293 or DC 5295 is not 
warranted.  Moreover, as there is no evidence of vertebral 
fracture, the provisions of DC 5285 are not for application.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports a 20 percent evaluation for low back 
disability.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5292. 

II.  Left knee and leg disability

As was noted in the Introduction the veteran's service ended 
in April 1971.  In September 1971, service connection was 
granted for residuals of a sprain of the left knee and leg, 
evaluated as noncompensably disabling.  The Board notes that 
service connection at that time was denied for left ankle 
disability.  The noncompensable evaluation for the left knee 
and leg disability has remained in effect since that time. 

The RO rated the veteran's left knee and leg disability as 
noncompensably disabling under Diagnostic Code 5257.  Under 
that code, slight knee impairment with recurrent subluxation 
or lateral instability warrants a 10 percent evaluation.  A 
20 percent evaluation is warranted for moderate knee 
impairment and a 30 percent evaluation is warranted for 
severe knee impairment.  38 C.F.R. § 4.71a, DC 5257.  A 20 
percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).  

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 
noncompensable evaluation is warranted where extension of the 
leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. §  4.71a, Diagnostic Code 
5261.

The Board finds that the evidence of record demonstrates that 
the veteran's disability picture for his service-connected 
left knee and leg disability most nearly approximates the 
criteria for a 10 percent evaluation under DC 5257.  Review 
of the evidence indicates that the veteran's left knee is 
tender and painful, with evidence of weakness, and that he 
consequently exhibits slightly decreased range of knee 
motion.  However, examination of the knee consistently 
demonstrated the absence of any instability, subluxation, 
swelling, deformity, nonunion or malunion, or effusion.  The 
evidence also shows that the veteran exhibits normal lower 
extremity strength, without any alteration in gait.

In the Board's opinion, when all pertinent disability factors 
are considered, and particularly in light of the evidence of 
pain and weakness associated with the left knee, an 
evaluation of 10 percent is warranted for left knee and leg 
disability, based on functional impairment, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5260.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
as the veteran still retains significant range of left knee 
motion and strength, and in the absence of any evidence of 
other abnormality associated with either the left knee or the 
left leg, the Board is of the opinion that a rating in excess 
of 10 percent for left knee and leg disability is not 
warranted under DCs 5257, 5258, 5260, 5261 or 5262.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports a 10 percent evaluation for left knee 
and leg disability.

The Board notes that as there is no evidence of left knee 
instability or X-ray evidence of arthritis associated with 
the left knee, the provisions of VAOPGCPREC 23-97 (1997) 
(providing that a claimant who has arthritis and instability 
of the knee may, in some circumstances, be rated separately 
under Diagnostic Codes 5003 and 5257), are not for 
application.
ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 20 percent evaluation for low back disability is 
granted.

Subject to the provisions governing the payment of monetary 
benefits, a 10 percent evaluation for left knee and leg 
disability is granted.


REMAND

The Board initially notes that the veteran, at his July 1997 
VA examination, alleged that he injured his left elbow in a 
parachute jump in service.  He also alleged that he sustained 
neck disability secondary to the administration of spinal 
anesthesia in connection with the repair of his left wrist 
fracture.  The record reflects that the RO has not addressed 
the issues of entitlement to service connection for left 
elbow disability or entitlement to service connection on a 
secondary basis for neck disability.

Briefly, the record reflects that the veteran sustained 
injury to his left wrist in June 1990, which was initially 
misdiagnosed as a sprain.  In July 1990, however, X-ray 
studies of the left wrist showed irregularity of the radius 
and subluxation of the radiocarpal joint with ventral 
displacement of the carpals in relation to the radius and 
ulna; the ulnar styloid region suggested a fracture.  The 
veteran thereafter underwent an open reduction internal 
fixation of the left distal radius with a buttress plate.  
Significantly, shortly after the surgery, the veteran began 
to complain of numbness and pain extending throughout his 
left arm, and reported decreased left hand function and 
sensation in the median nerve distribution.  His symptoms 
included pain, cramping, spasms, weakness and coldness in the 
hand and tingling of his digits.  

The record reflects that the veteran continued to report 
symptoms affecting his left hand and was eventually afforded 
electromyography studies in March and August 1995 which were 
suggestive of early left median nerve compression at the 
wrist level; the veteran was considered to have carpal tunnel 
syndrome.  The Board notes that the veteran has a significant 
history of employment duties which included keyboard data 
entry.  The Board is of the opinion, therefore, that the case 
should be remanded for orthopedic and neurological 
examinations which adequately assess the veteran's 
postoperative residuals of a fracture of the left wrist.
 
The Board also notes that the veteran was afforded a VA 
examination in April 1995, at which time X-ray studies of the 
left wrist showed the presence of a non-united avulsion 
fracture of the ulnar styloid.  However, at his July 1997 VA 
examination, X-ray studies only showed the presence of an old 
distal end radius fracture status post open reduction 
internal fixation, as well as degenerative joint disease of 
the wrist.  Under the circumstances, the Board is of the 
opinion that additional X-ray studies of the veteran's left 
wrist would be helpful in the adjudication of his claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his left wrist, left 
elbow and neck disabilities.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  The veteran should be requested 
to submit evidence demonstrating the 
interference of his left wrist 
disability with his employability. 

3.  Then, the RO should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the nature 
and extent of impairment, to include 
any neurological involvement, from 
the veteran's service-connected 
residuals of a left wrist fracture, 
and the nature, extent and etiology 
of his left elbow and neck 
disabilities.  All indicated 
studies, including X-rays, range of 
motion studies in degrees and 
electromyograph studies, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state. 

The examiners should provide an 
opinion concerning the impact of the 
service-connected postoperative 
residuals of a left wrist fracture 
on the veteran's ability to work.  
The examiners should also provide an 
opinion as to whether it is at least 
as likely as not that any left elbow 
disability is etiologically related 
to service.  The examiners should 
also be requested to provide an 
opinion as to whether it is at least 
as likely as not that any neck 
disability was caused or chronically 
worsened by the veteran's service-
connected postoperative residuals of 
a left wrist fracture.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiners for review.  The 
examination reports are to reflect 
whether a review of the claims file 
was made.  The examination reports 
must be typed.  

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issue of 
entitlement to service connection 
for left elbow disability and 
entitlement to service connection on 
a secondary basis for neck 
disability, and readjudicate the 
issue of entitlement to an increased 
rating for  postoperative residuals 
of a left wrist fracture.  In 
readjudicating the increased rating 
issue, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4, including those 
pertaining to neurological 
impairment, and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded an appropriate 
opportunity to respond.  The veteran should be informed of 
the requirements to perfect an appeal with respect to any new 
issue addressed in the Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

